Citation Nr: 0000412	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether the 50 percent disability evaluation assigned for 
post traumatic stress disorder is appropriate.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




REMAND

The appellant had active duty from October 1966 to September 
1969.

This appeal arises from June 1998, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision which granted entitlement to service 
connection for post traumatic stress disorder and assigned a 
10 percent disability rating from April 1997.  The RO 
thereafter increased the appellant's disability rating from 
10 to 50 percent disabling from April 1997 in a November 1998 
rating decision.

The Board notes that the appellant indicated, in his November 
1998 substantive appeal, that he desired a hearing at the 
regional office before a Member of the Board.  He 
subsequently revised his request in June 1999, and indicated 
that he preferred a video-conference hearing before a Member 
of the Board at the regional office.

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. §§ 20.700(a) (1999).  Accordingly, in 
order to ensure due process of law and to afford the 
appellant every equitable consideration, the case is remanded 
so that he may be afforded an opportunity to appear at a 
video-conference hearing before a Member of the Board.

The Board also notes that the appellant expressed 
disagreement with the RO's denial of his claim for 
entitlement to service connection for a left knee disability 
and requested a hearing on this issue in an August 1999 
letter.  Subsequently, the case was certified to the Board.  
In such cases, there is some authority that the appellate 
process has commenced and that the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, No. 
97-1780 (U.S. Vet. App. Apr. 21, 1999); Manlicon v. West, 12 
Vet. App. 238 (1999).  Accordingly, while the Board does not 
have jurisdiction to decide the issue on the merits under the 
aforementioned guidance, the issue is to be remanded to the 
RO for additional action.

The appellant's claim is remanded for the following actions:

1.  The appellant should be scheduled for 
a video-conference hearing before a 
Member of the Board at the regional 
office.

2.  The appellant and his representative 
should be notified of the date, time and 
location of the hearing, and a copy of 
the notification should be placed in the 
claims folder.

3.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the notice of 
disagreement, and as appropriate issue a 
Statement of the Case on the issue of 
entitlement to service connection for a 
left knee disability.  With the 
promulgation of the Statement of the 
Case, the RO should inform the appellant 
that to complete the appellate process he 
should complete a timely substantive 
appeal and forward it to the RO.

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


